Citation Nr: 0408159	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed on a secondary basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.

In a September 1973 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana (the RO) granted the veteran's claim of entitlement 
to hepatitis and assigned a 10 percent disability rating. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2002 rating decision of the RO which 
denied an increased disability rating for the veteran's 
service-connected hepatitis; denied service connection for 
Hepatitis C (claimed as a separate and distinct disability 
from the service-connected hepatitis) and denied service 
connection for a psychiatric disability (characterized as a 
"nervous condition"), claimed to be secondary to the 
service-connected hepatitis.
The veteran disagreed with the RO's decision as to the latter 
two issues.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of this case is necessary.

Reasons for remand

Additional evidentiary development

(i.)  VA medical records

The Board observes that certain VA medical records, not 
currently associated with the record, may be pertinent to the 
veteran's claims.  VA medical records obtained in connection 
with the present appeal included outpatient records from the 
VA Outpatient Clinic (OPC) in Evansville, Illinois dating 
from January 2000 to November 2000.  However, in connection 
with a September 2001 VA psychiatric examination the veteran 
reported a history of being seen in the Evansville OPC "on 
and off" since 1987, and he reported a history of treatment 
at the VA Medical Center (VAMC) in Danville, Illinois.  
Further, the record shows that the veteran was admitted to 
the Danville-VAMC in December 1992 for treatment of alcohol 
dependence.  VA has a clear obligation to obtain these 
records or confirm their unavailability.  See 38 C.F.R. 
§ 3.159(c)(2) & (3) (2003); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

(ii.)  Medical opinion

The veteran contends, essentially, that the condition 
diagnosed in service as "viral hepatitis," which has been 
service connected and rated 10 percent disabling since 1973, 
was in fact chronic Hepatitis C.  

It is undisputed that the evidence in the file shows that 
viral hepatitis was first treated and diagnosed in service.  
As noted elsewhere in this decision, service connection was 
granted for hepatitis in 1973.  It appears this condition has 
been inactive for many years, and the veteran evidently 
admits as much.  

The veteran was more recently diagnosed with chronic 
Hepatitis C on VA examination in September 2001.   Neither 
that examination report nor any other evidence of record 
provides a medical nexus opinion as to whether the hepatitis 
condition treated during the veteran's military service is 
the same as, or is related to, the currently diagnosed 
Hepatitis C and/or whether the currently diagnosed Hepatitis 
C was otherwise related to the veteran military service.  
This includes the question of whether intravenous drug use 
and alcohol abuse, both of which are reported by history as 
occurring in service, are involved.  

Given these facts, the Board believes a records review is in 
order to address whether the veteran's currently diagnosed 
Hepatitis C is related to service.  See 38 C.F.R. 
§ 3.159(c)(4) (2003) [medical examination/opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide 
claim].

Veterans Claims Assistance Act of 2000

The Board also finds that a remand is in order to ensure 
compliance with the enhanced duty to notify and assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A].  As 
part of its duty to notify, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002).  In this case, 
the record shows the RO provided the veteran with general 
notice of the statutory and regulatory provisions of the VCAA 
in its statement of the case (SOC) furnished to him in April 
2003; however, the notice contained in this SOC was 
nonspecific as to the issues on appeal.

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice failed to specify who was responsible for obtaining 
relevant evidence or information as to the specific claims 
that were subject to the appealed Board decision.  See e.g. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  It is abundantly clear 
from these judicial rulings that providing a claimant with 
general notice of the VCAA in a SOC or supplemental statement 
of the case will not satisfy the duty-to-notify requirements 
of the VCAA, as interpreted by the Court.

The psychiatric claim

The Board notes that the claim was developed by the RO as a 
secondary service connection claim, secondary to the service-
connected hepatitis.  This does not mirror the veteran's 
claim.  The veteran appears to contend that he developed 
anxiety and/or depressive disorder associated with being 
afflicted with life-threatening Hepatitis C, and he has 
indicated that the service-connected hepatitis "does not 
bother him anymore".  See the report of a September 2001 VA 
psychiatric examination.

In any event, the psychiatric claim secondary to Hepatitis C 
obviously may not be granted unless and until the service 
connection for Hepatitis C is granted.  Even then, there 
remains the question of the relationship, if  any, between 
Hepatitis C and the psychiatric disability.  The RO should 
conduct appropriate development and adjudication of this 
issue as future circumstances warrant.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
implementing or clarifying law, court 
decisions  and/or VA directives is 
completed.

2.  VBA should make appropriate inquires 
to the Evansville OPC and the Danville 
VAMC for the purpose of obtaining copies 
of all medical reports that these two 
facilities had in their possession 
pertaining to treatment provided to the 
veteran.  If additional medical evidence 
is identified which is pertinent to the 
veteran's claims, reasonable efforts 
should be made to secure such evidence 
and associate it with the veteran's VA 
claims folder.

3.  VBA should then make arrangements to 
have a VA physician conduct a records 
review of this veteran's claims file to 
determine whether it is at least as 
likely than not that the currently 
diagnosed chronic Hepatitis C is 
etiologically related to the veteran's 
military service.  The reviewer should 
specifically address the contentions that 
have been advanced by the veteran 
concerning the relationship between this 
condition and the in-service viral 
hepatitis, as well as any other possible 
etiology, to include intravenous drug use 
and alcohol abuse.  A memorandum should 
be prepared which includes the reviewer's 
findings, and the memorandum should be 
associated with the veteran's VA claims 
file.  If the examiner believes that 
physical examination and/or diagnostic 
testing of the veteran is required in 
order to render an informed opinion, such 
should be accomplished

4.  Thereafter, after undertaking any 
other development deemed to be 
appropriate, VBA must readjudicate the 
issues on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and his 
representative should be provided with 
the supplemental statement of the case, 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.
The veteran has the right to submit additional evidence and 
argument on the  matters addressed by the Board in this 
remand.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


